HamiltoN, Judge,
delivered tbe following opinion:
1. Tbe naturalization laws bave been largely amended during the present war, especially with a view of making American citizens of men wlio bave joined tbe American Army. It seems to be only just that a man wbo is willing to die in tbe defense of tbe United States should be admitted to American citizenship. This being tbe evident' policy of the new laws, they will even in case of doubt be construed to effect this result.
*550The applicant is one of those Porto Eicans, supposed to be 288 in number, who, unfortunately for themselves, followed the independence movement of some years ago and after the passage of the Jones Act disclaimed American citizenship within the six months allowed by that law. This was a serious step, and those persons deserve no sympathy so long as they persist in what they themselves voluntarily have chosen. The United States, however, is not vindictive, especially to people who have not. seen their own interest, and, as shown by recent legislation, is perfectly willing to accept these people as citizens where they have by service in the field brought forth fruits worthy of repentence. Such is the case of the applicant. An amendment of May 9, 1918, provides that “any alien or any Porto Eican iiot a citizen of the United States of the age of twenty-one years and upward, who has enlisted or entered or may hereafter enlist in or enter the armies of the United States . . . may on presentation of the required declaration of intention petition for naturalization.” [40 Stat. at L. —, chap. —, Comp. Stat. —, § 4352]. This certainly exempts him from proof of the required five years’ residence within the United States by its very terms. The only question is whether it exempts him from waiting two years after his declaration before he can be admitted, as is provided in the case of admission of aliens in general. In the first place a Porto Eican is not an alien. He is at least a quasi American, even where he has 'not become an American citizen, as has been frequently held by .this court. Then, again, the evident intention of the act in question is that, if he is serving in the United States Army, he may become an American citizen. The act was passed May 9, 1918, and prior to that time such a Porto Eican could not apply *551for naturalization, and therefore bis petition could not antedate that time. If be is required to wait two years be could not be made a citizen before May, 1920. Before that time be may .unfortunately have lost bis life in tbe service of tbe country, •or tbe way may bave come to an end. Tbis last would seem to be extremely probable. Tbe result of sueb a construction, therefore, would be that men in tbe condition of tbe petitioner would never get tbe benefit of tbe act.
It cannot be supposed that an act so broadly remedial was intended to be so restricted in its application.
Tbe construction will be adopted, therefore, that all that is needed for tbe petitioner is to produce bis petition for naturalization, and that the further steps will be abbreviated as in tbe case of other soldiers. Petitioner will therefore be admitted to take tbe oath.
2. There is a difficulty in regard to tbe form of oath to be taken in such case. Section 30 of the Act of Congress approved ■June 29, 1906, for tbe naturalization of people living in any organized territory of tbe United States, exempts them from renouncing allegiance to any foreign sovereignty, and that applies to a Porto Pican. While be is not an alien, be admits that be has filed in tbe district court in tbe district in which be resided before entering tbe Army a declaration of bis intention not to become a citizen of the United States, as provided in tbe Jones Act of March 2, 1911. It would seem that there ■should be some renunciation of tbis declaration, some evidence that it is not to be regarded as outstanding as' a mental reservation or anything else. The form of oath usual in naturalization cases will be modified in this case to embrace a declaration that he on oath renounces and abjures any and all prior declar*552ations of intention not to become an American citizen, and then lie will go on and take tbe usual oatb of allegiance to tbe United States. Tbe acts of Congress above referred to authorize a modification of tbe naturalization proceedings to meet such special cases.
It is so ordered.